DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 19 objected to because of the following informalities:  
Claim 16 recites “the securing”. Understood as –the securing arm—in light of the disclosure.
Claim 19 is missing a period at the end. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “prevent coupling”. This limitation has an unclear scope in light of the applicant’s disclosure. While the outward angle of the arms does not assist in coupling, it does not prevent coupling in all situations (only when there is a lack of adequate radial inward force). Since the applicant's disclosure provides a means to overcome the “prevent”, the metes and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote Sr, (US 5775671, cited in parent application(s)), hereinafter Cote.

Regarding claim 1, Cote (FIGs 5a-b) discloses “A method of activating a first valve (40, 150) on a detachable line connector (26, 36, 12), comprising: aligning a first channel of a pump side member (interior of 26, 36) of the detachable line connector with a second channel of a patient side member (interior of 12) of the detachable line connector (see FIGs), wherein a first valve is disposed in the first channel (see FIGs); advancing the patient side member and the pump side member towards each other until the first channel and the second channel are in fluid communication (FIG 5b), wherein the patient side member comprises a valve activating surface (bottom end of 12); and activating the first valve via the valve activating surface of the patient side member (see FIG 5b), wherein first valve comprises a diaphragm (40), and wherein the valve activating surface of the patient side member is axially spaced from the diaphragm (12 is spaced from 40 via 150) such that the diaphragm and patient side members do not contact each other directly when the first valve is activated (see FIG 5).”

Regarding claim 2, Cote (FIGs 5a-b) discloses “further comprising inserting a cannula (12 seen to be a “cannula”) of the patient side member into the pump side member, wherein the valve activating surface is disposed on the cannula (bottom surface of 12).”

Regarding claim 3, Cote (FIGs 5a-b) discloses “further comprising disrupting a seal between the diaphragm (40) and an inner wall of the pump side member (22 in FIG 1, of which is analogous to FIG 5b).”

Regarding claim 4, Cote (FIGs 5a-b) discloses “further comprising contacting the diaphragm with a piston (150) of the pump side member to disrupt the seal (see FIG 5b), wherein the valve activating surface of the cannula advances the piston toward the diaphragm (see FIG 5b).”

Regarding claim 6, Cote (FIGs 5a-b) discloses “further comprising decoupling the pump side member from the patient side member (not shown, but understood that 12 is removable from 26).”

Claim(s) 10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournie (US 7955317, cited in parent application(s)).

Regarding claim 10, Fournie (FIGs 1-5) discloses “A method of coupling a detachable line connector (connection b/n 12, 16), comprising: aligning a first channel (42) of a first side member (16) of the detachable line connector with a second channel (in 14) of a second side member (12) of the detachable line connector, wherein the first side member comprises a securing bar (28, 52 read on “bar” as the retaining portions are thin annular strips [top and bottom in FIG 3]) and wherein the second side member (12) comprises a securing arm (22, 56, 58, 60); deflecting the securing arm of the second side 

Regarding claim 15, Fournie (FIGs 1-5) discloses “further comprising receiving a cannula (14) of the second side member by a toric joint (50 seen as a “toric joint” as it is called an o-ring; 50 receives 14 in FIG 5) of the first side member.”

Regarding claim 16, Fournie (FIGs 1-5) discloses “further comprising sliding the securing past the securing bar (to reach position of arms in FIG 5) when the securing arm is manually deflected radially inward (understood that the motion of coupling 12 and 16, which includes radial deflection of 60, is manual).”

Regarding claim 17, Fournie (FIGs 1-5) discloses “wherein the securing arm and securing bar are positioned to prevent coupling when the securing arm is in a neutral position (understood that, in the absence of any force while 12 and 16 are decoupled, 12 cannot recouple due to the radial interference between the arms and bar).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Zuck (US 7766039, cited in parent application(s)).

Regarding claim 5, Cote is silent regarding "further comprising receiving the cannula of the patient side member by a toric joint of the pump side member."
	However, Zuck teaches it is known in the art of male-female valve couplings to use an O-ring (read on “toric joint”) as a radial seal between the male member 40 (read on “cannula”) and female member 21 (read on “pump side member”).
	Therefore it would have been obvious, at the time of filing, to modify the coupling between the cannula and its receiving space in Phillips with a sealing O-ring such that the method "further comprising receiving the cannula of the patient side member by a toric joint of the pump side member", as taught by Zuck, to provide a more resilient connection for the tubular insertion, preventing loss of fluid.

Regarding claim 18, Cote (FIG 1) discloses "A method of coupling a detachable line connector (26, 36, 12), comprising: aligning a first channel of a first side member (interior of 26, 36) of the detachable line connector with a second channel of a second side member (interior of 12) of the detachable line connector, …  wherein the second side member comprises a cannula (12 read on "cannula"); advancing 
Cote is silent regarding "wherein the first side member comprises a toric joint…inserting the cannula into the toric joint; and forming a seal between the cannula and the toric joint."
However, Zuck teaches it is known in the art of male-female valve couplings to use an O-ring (read on “toric joint”) as a radial seal between the male member 40 (read on “cannula”) and female member 21 (read on “first side member”).
Therefore it would have been obvious, at the time of filing, to modify the coupling between the cannula and its receiving space in Phillips with a sealing O-ring such that "wherein the first side member comprises a toric joint…inserting the cannula into the toric joint; and forming a seal between the cannula and the toric joint", as taught by Zuck, to provide a more resilient connection for the tubular insertion, preventing loss of fluid.
 
Regarding claim 19, Cote (FIG 1) discloses "further comprising activating a first valve (40) of the first side member via a valve activating surface (bottom of 12) of the second side member, wherein first valve comprises a diaphragm (40 seen to be a diaphragm in a similar manner as the applicant), and wherein the valve activating surface of the second side member is axially spaced from the diaphragm (via 50) while activating the first valve (see FIG 1)."

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Fournie.

Regarding claims 7-9, Cote is silent regarding “further comprising deflecting radially inward a securing arm of the patient side member”, “further comprising releasing the securing arm, such that the securing arm of the patient side member engages a securing bar of the pump side member”, and “wherein the 
However, Fournie (FIGs 1-5) teaches a detachable coupling comprising a first side member having a securing bar (28, 52 read on “bar” as the retaining portions are thin annular strips [top and bottom in FIG 3]) a second side member (12) comprising a securing arm (22, 56, 58, 60); deflecting the securing arm of the second side member radially inward (occurs prior to coupling in FIG 5; arms are configured to radially deflect inward to overcome the radial interference of 52 during the axial coupling motion); advancing the second side member and the first side member towards each other until the first channel and the second channel are in fluid communication (position in FIG 5); and releasing the securing arm (released position shown in FIG 5, after arms have cleared the bar), such that the securing arm of the second side member engages the securing bar of the first side member (understood to be mechanically “engaged” in FIG 5 as they are a detent coupling), and wherein the securing arm and securing bar are positioned to prevent coupling when the securing arm is in a neutral position (understood that, in the absence of any force while 12 and 16 are decoupled, 12 cannot recouple due to the radial interference between the arms and bar).
Therefore it would have been obvious, at the time of filing, to modify the detachable coupling of Cote with “further comprising deflecting radially inward a securing arm of the patient side member”, “further comprising releasing the securing arm, such that the securing arm of the patient side member engages a securing bar of the pump side member”, and “wherein the securing arm and securing bar are positioned to prevent coupling when the securing arm is in a neutral position”, as taught by Fournie, as providing a known alternative means to achieve the expected result of a non-permanent coupling would be within routine skill in the art. A benefit for doing so would be to have a securing means where the axial position are easily visible during coupling.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournie in view of Kodama (US 5320390, cited in parent application(s)).

Fournie is silent regarding “wherein the second side member further comprises a securing arm guard extending from the second side member and positioned radially outward from the securing arm, wherein the securing arm guard defines a key hole configured to permit access to the securing arm.”
However, Kodama (FIG 1) teaches a detent 3 (read on “securing arm”) having a radial cover 22 (read on “securing arm guard”) comprising an access hole 22r (read on “key hole”).
Therefore it would have been obvious, at the time of filing, to modify the second side member of Fournie with “a securing arm guard extending from the second side member and positioned radially outward from the securing arm, wherein the securing arm guard defines a key hole configured to permit access to the securing arm”, as taught by Kodama, to provide a protector for the securing arms.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote/Zuck in view of Fournie.

Cote is further silent regarding "further comprising: deflecting radially inward a securing arm of the second side member; and releasing the securing arm, after performing the step of advancing the second side member and the first side member towards each other, such that the securing arm of the second side member engages a securing bar of the first side member."
However, Fournie (FIGs 1-5) teaches it is known in the arm to provide a securing means to a valved coupling (analogous to Cote/Zuck) in the form of a securing arm 22, 60 and securing bar 28, the securing arms designed to couple/decouple from the securing bar 28 by biasing radially inward through the securing bar in a sequential axial coupling motion until the arms clear the bar and return to a neutral position engaged with the bar.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10864362. Although the claims at issue are not identical, they are not patentably distinct from each other because the differentiating claims language in the application is equivalent or broader in scope than the US Patent. In other words, the claims of the US Patent anticipate the claims in the application.
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten or amended to overcome (or render moot by terminal disclaimer) the Double Patenting Rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, none of the art discloses “further comprising inserting a key into the key hole of the securing arm guard.”
As reiterated from the parent application 16272559, while Fournie/Kodama teach a hole capable of receiving a key as set forth in claim 11, the process of inserting a key is seen to distinguish over Kodama where the hole 22r is designated as a “relief space”. Furthermore, it 
Claims 13 and 14 are also allowable over art by virtue of their dependency on claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK C WILLIAMS/Examiner, Art Unit 3753